        Case 1:21-cr-00040-TNM Document 34-1 Filed 04/13/21 Page 1 of 2




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                      April 13, 2021

VIA Email and Download Links from USAO.Evidence.com
Lindy Urso, Esq.
lindy@lindyursolaw.com
Counsel for Defendant McCaughey

Dani Jahn, Esq.
Dani_Jahn@fd.org
Counsel for Defendant Stevens


      Re:    United States v. Patrick McCaughey, Tristan Stevens 21-CR-40 (TNM) -
Production 3

Dear Counsel:

        Pursuant to our discovery obligations, we are providing download links to 111 body worn
camera (BWC) files listed in the attached Excel spreadsheet. The links should last for a year,
please download before then. This should include all the BWC videos mentioned in the
discovery recently provided.

       (This list is over-inclusive, as it includes all potentially relevant BWC videos that I have
seen during the review for this and other Lower West Terrace related cases. Out of an
abundance of caution, we are making all of these BWC videos accessible to the defense so that
you can analyze whether they might be relevant to your defense.)

        We continue to identify additional BWC related to the Lower West Terrace and will
provide an additional round of potentially relevant BWC shortly. To the extent you identify
other officers with BWC that you believe might be relevant to the case, please let us know and
we will do what we can to provide that BWC if it exists.

      In addition, my understanding is that the office is working to develop a system to make
BWC available on a broader level in the coming months.
        Case 1:21-cr-00040-TNM Document 34-1 Filed 04/13/21 Page 2 of 2




       If you have any questions, please feel free to contact me.




                                                    Jocelyn Bond
                                                    Assistant United States Attorney
Enclosure(s):
cc:




                                                2
